                                                                                                          ��--/10r�l
Case 1:18-cv-01296-CMH-IDD Document 45 Filed 09/19/19 Page 1 of 5 PageID# 403
                                                                                          �      l
                                                                                                              1D11
                        IN THE UNITED STATES DISTRICT COURT                       �       SEP I 9 2019
                            EASTERN DlSTRICT OF VIRGINIA
                                   Alexandria Division                                CLERK, U.S. DISTRICT COURT
                                                                                         ALEXANDRIA, VIRGINIA



 JAMES GHAISAR et al.,

                 Plaintiffs,                         Civil Action No. 1: l 8-cv-1296 (CMH/IDD)

 V.


 Alejandro Amaya, et al.,

                 Defendants.


                                      PROTECTIVE ORDER

        Upon consideration of the parties' Stipulated Protective Order, which was placed on the

public docket, and pursuant to Fed. R. Civ. P. 26(c) and Rule 5(c) of the Local Rules for the United

States District Court for the Eastern District of Virginia, THE COURT HEREBY FINDS as

follows:

           L.   Scope of Protective Order. This Protective Order protects materials that are produced

or disclosed by non-parties in discovery in this proceeding ("Non-Party Discovery Material"). All

Non-Party Discovery Material shall presumptively be considered, and treated, as Confidential

pursuant to this Order. Such material will be known collectively as "Confidential Discovery

Material." Nothing in the terms of this Order shall restrict (1) the right of counsel for the parties to

share Confidential Discovery Material with the parties; or (2) Plaintiffs' rights to rely on

Confidential Discovery Material when filing a new complaint in this or a related action.

        The protections conferred by this Order apply to Confidential Discovery Material (as

defined above) and also (1) any information copied or extracted from Confidential Discovery

Material; (2) al I copies, excerpts, summaries, translations, or compilations of Confidential
Case 1:18-cv-01296-CMH-IDD Document 45 Filed 09/19/19 Page 2 of 5 PageID# 404



Discovery Material; and (3) any oral, written, or electronic communications, testimony or

presentations, including for purposes of settlement, by parties or their counsel that might reveal

Confidential Discovery Material. However, the protections conferred by this Order do not cover

information that is in the public domain at the time of disclosure to a receiving party or becomes

part of the public domain after its disclosure to a receiving party as a result of publication not

involving a violation of this Order.

        This Order and its protections apply for pre-trial purposes only. The parties will meet and

confer at the appropriate time regarding any use of Confidential Discovery Material at trial,

which use shall be governed by a separate agreement or order.

          If a party learns that, by inadvertence or otherwise, it has disclosed Confidential

Discovery Material to any person or in any circumstance not authorized under this Order, the

disclosing party must immediately (a) notify in writing all other parties of the unauthorized

disclosures; (b) inform the person or persons to whom unauthorized disclosures were made of all

the terms of this Order; and (c) make all reasonable efforts to retrieve all unauthorized copies of

the Confidential Discovery Material.

          2.    Treatment of Confidential Discovery Material. Following the receipt of Non-Party

Discovery Material, the parties to this litigation shall designate it as Confidential Discovery

Material. Such designation shall be in writing and shall identify the material to be treated as

Confidential. A party making such designation shall label the designated materials, and any copies

thereof, in its possession, custody, or control.

          3.    Use of Confidential Discovery Material. Confidential Discovery Material may be

used solely for the purpose of this or a related action. Confidential Discovery Material may be

disclosed only to the following persons:



                                                   2
Case 1:18-cv-01296-CMH-IDD Document 45 Filed 09/19/19 Page 3 of 5 PageID# 405




               (a)     Any court in which this or a related action is pending;

               (b)     The parties to this or a related action to the extent reasonably necessary for

the prosecution or defense of claims in this or a related action;

               ( c)    Present agents of the parties;

               (d)     Outside counsel representing the parties and their support personnel whose

functions require access to such Confidential Discovery Material;

               (e)     Any actual or potential witness to the extent reasonably necessary for the

preparation for trial testimony in this or a related action, and counsel for such witness;

               (f)     Outside vendors who perform microfiching, photocopying, computer

classification, or similar clerical functions, but only for so long as necessary to perform those

services;

                (g)    Court reporters and other persons engaged in preparing transcripts of

testimony or hearings for this or a related action;

                (h)     Experts retained or consulted by counsel of record for assistance in the

preparation or prosecution of claims or defenses in this or a related action, to the extent

reasonably necessary for such experts to prepare to assist counsel in this or a related action;

                (i)     Any other person who is so designated by order of the court in which this

or a related action is pending.

                G)      No Confidential Discovery Material may be disclosed to persons

identified in subparagraphs (c), (e), (h), and (i) until they have reviewed this Order and executed

a written agreement in the form attached hereto as Exhibit A, which executed agreements shall

be maintained by counsel of record for the disclosing party and provided on request to other

counsel of record.



                                                      3
Case 1:18-cv-01296-CMH-IDD Document 45 Filed 09/19/19 Page 4 of 5 PageID# 406




       5.      Exemption for Authors, Recipients, and Non-Parties Producing Confidential

Discovery Material. Nothing in this Order shall be deemed to prohibit disclosure of any

Discovery Material designated "Confidential" to such persons as appear on the face of the

document to be its author or a recipient, and nothing in this Order shall be deemed to limit or

prohibit any manner of use of any Discovery Material designated "Confidential" by the non­

party producing such Confidential Discovery Material.

       6.      No Waiver of Privilege. The production by a non-party of any document or other

information subject to protection by the attorney-client privilege and/or the work-product

doctrine or by another legal privilege protecting such information/documents from discovery

shall not constitute a waiver of any privilege or other protection. The production of any

privileged documents in this action pursuant to this provision also does not waive the privilege in

connection with any other state or federal proceeding.

       7.      Modification of this Order. Any party may apply to the Court for modification of

this Order at any time or for the establishment of additional protection governing the use of

Confidential Discovery Material. Nothing in this Order shall preclude the parties to this Order

from agreeing to amend or modify this Order, so long as any such agreement is in writing.

       8.      Entry of Order by the Court. The parties agree to submit this Order for entry by

the Court and to be bound by its terms prior and subsequent to entry by the Court.




                                                 4
Case 1:18-cv-01296-CMH-IDD Document 45 Filed 09/19/19 Page 5 of 5 PageID# 407




               .Y'--
  DATED this_!_!_ day of �O 19.


  IT IS SO STIPULATED:


                                          Dated:   -41-+-<
                                                      l/J-.:...t/ I�
                                                             Ji--=-__.______


                                          Dated:   _1 _/ n_l _l'\,_____
   \-
   � -..A c._._\)_Q..(                    Dated: 9/1 1/19 --------
  Thomas Connolly      }



  SO ORDERED:
                                          j_�
                                         ---'"--=-------_;
                                                             Isl -------


                                                       Ivan D. Davis
                                              United States Magistrate Judge




                                     5
